Exhibit 10.2

 

Execution Version

 

RECEIVABLES SALE AGREEMENT

 

DATED AS OF SEPTEMBER 26, 2014

 

by and among

 

KAPSTONE KRAFT PAPER CORPORATION,
KAPSTONE CONTAINER CORPORATION,
LONGVIEW FIBRE PAPER AND PACKAGING, INC.
AND
KAPSTONE CHARLESTON KRAFT LLC,
as the Originators,

 

KAPSTONE PAPER AND PACKAGING CORPORATION,
as the Servicer,

 

and

 

KAPSTONE RECEIVABLES, LLC,
as the Buyer

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

 

 

Article I Amounts and Terms

 

2

 

 

 

 

Section 1.1.

Purchase and Contribution of Receivables

 

2

Section 1.2.

Payment for the Purchase

 

3

Section 1.3.

Purchase Price Credit Adjustments

 

5

Section 1.4.

Payments and Computations, Etc.

 

6

Section 1.5.

Transfer of Records

 

6

Section 1.6.

Characterization

 

7

 

 

 

 

Article II Representations and Warranties

 

7

 

 

 

 

Section 2.1.

Representations and Warranties of Each of the Originators

 

7

 

 

 

 

Article III Conditions of Purchase

 

12

 

 

 

 

Section 3.1.

Conditions Precedent to Closing

 

12

Section 3.2.

Conditions Precedent to Subsequent Payments

 

12

 

 

 

 

Article IV Covenants

 

13

 

 

 

 

Section 4.1.

Affirmative Covenants of Each of the Originators

 

13

Section 4.2.

Negative Covenants of the Each of the Originators

 

15

 

 

 

 

Article V Termination Events

 

17

 

 

 

 

Section 5.1.

Termination Events

 

17

Section 5.2.

Remedies

 

18

 

 

 

 

Article VI Indemnification

 

18

 

 

 

 

Section 6.1.

Indemnities by the Each of the Originators

 

18

Section 6.2.

Other Costs and Expenses

 

21

 

 

 

 

Article VII Miscellaneous

 

21

 

 

 

 

Section 7.1.

Waivers and Amendments

 

21

Section 7.2.

Notices

 

22

Section 7.3.

Protection of Ownership Interests of the Buyer

 

22

Section 7.4.

Confidentiality

 

23

Section 7.5.

Bankruptcy Petition

 

24

Section 7.6.

Amounts to be paid by Buyer

 

24

Section 7.7.

No Setoff

 

24

Section 7.8.

CHOICE OF LAW

 

24

Section 7.9.

CONSENT TO JURISDICTION

 

24

Section 7.10.

WAIVER OF JURY TRIAL

 

25

Section 7.11.

Integration; Binding Effect; Survival of Terms

 

25

Section 7.12.

Counterparts; Severability; Section References

 

26

Section 7.13.

PATRIOT Act

 

26

 

i

--------------------------------------------------------------------------------


 

Exhibits

 

 

 

Exhibit I

Definitions

Exhibit II

Jurisdiction of Organization; Organizational Identification Number; Principal
Places of Business; Chief Executive Office; Location(s) of Records; Federal
Employer Identification Number; Other Names

Exhibit III

Lock-Boxes; Collection Accounts; Collection Banks

Exhibit IV

Form of Purchase Report

Exhibit V

Form of Subordinated Note

 

 

Schedules

 

 

 

Schedule A

Documents to be Delivered to Buyer on or Prior to the Closing Date

Schedule 2.1

Taxes

 

ii

--------------------------------------------------------------------------------


 

RECEIVABLES SALE AGREEMENT

 

THIS RECEIVABLES SALE AGREEMENT, dated as of September 26, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is by and among KAPSTONE KRAFT PAPER CORPORATION, a Delaware
corporation (“KapStone Kraft”), KAPSTONE CONTAINER CORPORATION, a Georgia
corporation (“KapStone Container”), LONGVIEW FIBRE PAPER AND PACKAGING, INC., a
Washington corporation (“Longview”), and KAPSTONE CHARLESTON KRAFT LLC, a
Delaware limited liability company (“KapStone Charleston”, and together with
KapStone Kraft, KapStone Container and Longview, the “Originators”), KAPSTONE
PAPER AND PACKAGING CORPORATION, a Delaware corporation, as servicer (the
“Servicer”), and KAPSTONE RECEIVABLES, LLC, a Delaware limited liability company
(the “Buyer”).  Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I attached
hereto (or, if not defined in Exhibit I attached hereto, the meanings assigned
to such terms in Exhibit I to the Purchase Agreement).

 

PRELIMINARY STATEMENTS

 

The Originators now own, and from time to time hereafter will own, certain
Receivables.  Upon the terms and conditions hereinafter set forth, from and
after the Effective Date (a) KapStone Kraft wishes (i) to sell and assign to the
Buyer, and the Buyer wishes to purchase from KapStone Kraft, all of KapStone
Kraft’s right, title and interest in and to all of KapStone Kraft’s existing and
future Receivables (other than Contributed Receivables), together with the
Related Security and Collections with respect thereto and all proceeds of the
foregoing and (ii) to contribute to the Buyer’s capital all of KapStone Kraft’s
right, title and interest in and to all of KapStone Kraft’s existing and future
Contributed Receivables, together with the Related Security and Collections with
respect thereto and all proceeds of the foregoing, and the Buyer wishes to
accept such capital contributions, and (b) each other Originator wishes to sell
and assign to the Buyer, and the Buyer wishes to purchase from such other
Originator, all of each such other Originator’s right, title and interest in and
to all existing and future Receivables, together with the Related Security and
Collections with respect thereto and all proceeds of the foregoing.

 

Each Originator and the Buyer intend the transactions contemplated hereby to be
true sales (and, solely in the case of any contribution by KapStone Kraft
referenced in clause (a)(ii) of the immediately preceding paragraph, true
contributions) of the Receivables Assets from the Originators to the Buyer,
providing the Buyer with the full benefits of ownership of the Receivables
Assets, and none of the Originators and the Buyer intend these transactions to
be, or for any purpose to be characterized as, loans from the Buyer to any
Originator secured by the Receivables Assets.

 

Immediately following its acquisition of the Receivables Assets from the
Originators, the Buyer will sell or otherwise transfer undivided interests in
the

 

--------------------------------------------------------------------------------


 

Receivables to certain Purchasers pursuant to that certain Receivables Purchase
Agreement dated as of September 26, 2014 (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Purchase
Agreement”) among the Buyer, the Servicer, the purchasers from time to time
party thereto (collectively, the “Purchasers”) and Wells Fargo Bank, N.A., as
administrative agent for the Purchasers (together with its successors and
permitted assigns in such capacity, the “Administrative Agent”).

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I
Amounts and Terms

 

Section 1.1.                                Purchase and Contribution of
Receivables.

 

(a)                                 Effective as of the Effective Date, KapStone
Kraft hereby contributes, assigns, transfers and otherwise conveys to the
Buyer’s capital, without recourse to KapStone Kraft (except to the extent
expressly provided herein), and the Buyer hereby accepts, all of KapStone
Kraft’s right, title and interest in and to all of KapStone Kraft’s Receivables
existing as of the close of business on the Initial Cutoff Date, and all of
KapStone Kraft’s right, title and interest in and to all of KapStone Kraft’s
Receivables existing as of or arising after the Initial Cutoff Date through and
including the Termination Date, in each case, to the extent necessary to cause
the Outstanding Balance of the contributed Receivables to be equal to the
Required Contributed Amount (collectively, the “Contributed Receivables”),
together with all Related Security and Collections associated therewith
(collectively, the “Contributed Receivables Assets”).  Effective as of the
Effective Date, in consideration for the Purchase Price and upon the terms and
subject to the conditions set forth herein, each of the Originators hereby
sells, assigns, transfers and otherwise conveys to the Buyer, without recourse
(except to the extent expressly provided herein), and the Buyer hereby purchases
from each Originator, all of such Originators’ right, title and interest in and
to all Receivables (other than Contributed Receivables) existing as of the close
of business on the Initial Cutoff Date and all Receivables (other than
Contributed Receivables) thereafter arising through and including the
Termination Date (collectively, the “Purchased Receivables”), together, in each
case, with all Related Security relating thereto and all Collections thereof
(collectively, the “Purchased Receivables Assets”, together with the Contributed
Receivables Assets, the “Receivables Assets”).  In accordance with the preceding
two sentences, on the Effective Date, the Buyer shall acquire all of the
Originators’ right, title and interest in and to the Receivables Assets.  The
Buyer shall be obligated to pay the Purchase Price for each Receivable purchased
from any Originator hereunder in accordance with Section 1.2.

 

(b)                                 On each Monthly Reporting Date the
Originators shall (or shall require the Servicer to) deliver to the Buyer a
report in substantially the form of Exhibit IV hereto (each

 

2

--------------------------------------------------------------------------------


 

such report, a “Purchase Report”) with respect to the Receivables sold and/or
contributed by the Originators to the Buyer during the Calculation Period then
most recently ended.

 

(c)                                  It is the intention of the parties hereto
that each transfer of Receivables hereunder shall constitute a true sale and/or
contribution, which sale and/or contribution, as the case may be, is absolute
and irrevocable and provides the Buyer with the full benefits of ownership of
the Receivables Assets.  Except for the Purchase Price Credits owed pursuant to
Section 1.3, each transfer of Receivables Assets hereunder is made without
recourse to any of the Originators for losses in respect of Receivables that are
uncollectible on account of the insolvency, bankruptcy, lack of creditworthiness
or other financial or credit condition of the related Obligor resulting in the
inability to pay in respect of an Obligor; provided, however, that (i) each
Originator shall be liable to the Buyer for all representations, warranties,
covenants and indemnities made by it pursuant to the terms of the Transaction
Documents to which it is a party, and (ii) such transfer does not constitute and
is not intended to result in an assumption by the Buyer or any assignee thereof
of any obligation of the Originators or any other Person arising in connection
with the Receivables Assets or any other obligations of the Originators.  In
view of the intention of the parties hereto that each purchase and contribution
shall constitute a true sale and/or true contribution of Receivables Assets,
rather than a loan secured thereby, each Originator agrees that it will, on or
prior to the Effective Date and in accordance with Section 4.1(e)(ii), either
(A) include a notation in its master data processing records relating to the
Receivables to indicate that the Sold Receivables and the Contributed
Receivables are “SOLD RECEIVABLES,” or (B) mark or program its customer master
table so that all reports printed therefrom relating to the Receivables will
contain “SOLD RECEIVABLES”  in the title of such report.

 

Section 1.2.                                Payment for the Purchase.

 

(a)                                 The Purchase Price for each Purchased
Receivable shall become owing in full by the Buyer to the applicable Originator
or its designee on the date each such Receivable comes into existence and shall
be paid not later than the next Payment Date as follows:

 

(i)                                     on the terms and subject to the
conditions set forth in this Agreement and the Purchase Agreement, the Buyer
shall pay to the Servicer, for the account of the applicable Originators, in
immediately available funds, to the extent of Available Cash on such Payment
Date, in the following order:

 

first, the Purchase Price for the Receivables sold by each Originator hereunder;
and

 

second, to reduce the principal amount outstanding under each Originator’s
Subordinated Note to a balance not less than zero;

 

(ii)                                  to the extent that any portion of the
Purchase Price owing to an Originator remains unpaid, the principal amount
outstanding under such Originator’s Subordinated Note shall be automatically
increased by an amount equal to the remaining unpaid

 

3

--------------------------------------------------------------------------------


 

portion of such Purchase Price, but subject to the limitations set forth in
Section 1.2(b); and

 

(iii)                               to the extent that the Buyer is entitled to
any Purchase Price Credit pursuant to Section 1.3 in respect of Receivables sold
by an Originator and the amount of such Purchase Price Credit exceeds the
Purchase Price that would have been owed by such Buyer to such Originator under
clause (i) above without taking such Purchase Price Credit into account for
purposes of the calculation of such price, the principal amount outstanding
under such Originator’s Subordinated Note shall be automatically decreased (to a
balance not less than zero).

 

(b)                                 To the extent that the Buyer does not have
sufficient Available Cash to pay in full the Purchase Price for all Receivables
purchased on any Payment Date in cash, each Originator agrees to advance a
Subordinated Loan in an aggregate principal amount not to exceed the lesser of
(A) the unpaid portion of the Purchase Price of all Purchased Receivables sold
by such Originator remaining following the payments specified in clause
(a)(i) above and (B) the maximum loan (each such loan, a “Subordinated Loan”)
that could be borrowed by the Buyer from the applicable Originator without
rendering the Buyer’s Net Worth less than the Required Capital Amount.  Each
Originator irrevocably agrees to advance each Subordinated Loan requested by the
Buyer prior to the Termination Date.  Each Subordinated Loan shall be evidenced
by, and shall be payable in accordance with the terms and provisions of a
Subordinated Note and shall be payable solely from Available Cash.  Each
Originator is hereby authorized by the Buyer to endorse on the schedule attached
to its Subordinated Note an appropriate notation evidencing the date and amount
of each advance thereunder, as well as the date of each payment with respect
thereto, provided that the failure to make such notation shall not affect any
obligation of the Buyer thereunder.  The Servicer shall make all appropriate
record keeping entries with respect to each Subordinated Note to reflect the
increases, payments and reductions made in respect of such Subordinated Note
pursuant to Sections 1.2(b) and 1.3, and the Servicer’s books and records shall
constitute rebuttable presumptive evidence of the principal amount of, and
accrued interest on, each Subordinated Note at any time.  Each Originator hereby
irrevocably authorizes the Servicer to mark its Subordinated Note “CANCELED” and
to return such Subordinated Note to the Buyer upon the final payment thereof
after the occurrence of the Termination Date.

 

(c)                                  Although the Purchase Price for each
Receivable purchased after the date hereof shall be due and payable by the Buyer
to the applicable Originator on the Payment Date therefor, a precise
reconciliation of the Purchase Prices between Buyer and each Originator shall be
effected on a Monthly Settlement Date with respect to all Receivables sold or
contributed during the Calculation Period most recently ended prior to such
Monthly Settlement Date and based on the information contained in the Purchase
Report delivered pursuant to Section 1.1(b) above.  Although such reconciliation
shall be effected on Monthly Settlement Dates, increases or decreases in the
principal balance of each Subordinated Note and any contribution of capital by
KapStone Kraft to the Buyer made pursuant to this Agreement shall be deemed to
have occurred and shall be effective as of the

 

4

--------------------------------------------------------------------------------


 

date that the Purchase Price is due and payable; provided that the interest due
and owing on each Subordinated Note on any Monthly Settlement Date shall
continue to be calculated based on the principal amount outstanding as of the
prior Monthly Settlement Date.  On each Monthly Settlement Date, each Originator
shall determine the net increase or the net reduction in the outstanding
principal amount of its Subordinated Note and, in the case of KapStone Kraft,
the amount of any capital contributions occurring during the immediately
preceding calendar month and shall account for such net increase or net
reduction in its books and records.

 

Section 1.3.                                Purchase Price Credit Adjustments.

 

If on any day:

 

(a)                                 the Outstanding Balance of a Receivable
originated by any Originator is:

 

(i)                                     reduced as a result of any defective or
rejected or returned goods or services, any cash discount or any adjustment or
otherwise by such Originator or any Affiliate thereof, or

 

(ii)                                  reduced or canceled as a result of a
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction), or

 

(iii)                               reduced on account of the obligation of such
Originator or any Affiliate thereof to pay the related Obligor any rebate or
refund, or

 

(iv)                              less than the amount included in the
calculations in any Purchase Report, or

 

(b)                                 any of the representations and warranties
set forth in Section 2.1(h)(ii), Section 2.1(i), Section 2.1(j), Section 2.1(p),
Section 2.1(q), Section 2.1(r) or Section 2.1(s) is not true when made or deemed
made with respect to any Receivable,

 

then, in such event, the Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable hereunder equal to
(A) in the case of clauses (a)(i)-(iv) above, the amount of such reduction or
cancellation or the difference between the actual Outstanding Balance and the
amount included in calculating the Net Pool Balance, as applicable; and (B) in
the case of clause (b) above, in the amount of the Purchase Price paid for such
Receivable less Collections received by the Buyer thereon.  If, on any day prior
to the Termination Date, the Purchase Price Credit due from any Originator
exceeds the Purchase Price payable to such Originator on such day, the excess
amount may be credited against the Purchase Price payable to such Originator on
one or more subsequent days; provided, however, that (1) if any portion of a
Purchase Price Credit remains unrealized on the Termination Date, it shall be
payable by the applicable Originator in cash on the Termination Date; (2) if any
of the events described in clauses (a)(iv)-(iv) or (b) above occurs after the
Termination Date, the resulting Purchase Price Credit shall be paid in cash on
the date of occurrence; (3) no Purchase Price

 

5

--------------------------------------------------------------------------------


 

Credit shall include any amount to the extent the same represents losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy, lack of creditworthiness or other financial or credit condition of
the related Obligor resulting in the inability to pay in respect of an Obligor;
and (4) Purchase Price Credits owing from KapStone Kraft relating to Contributed
Receivables shall be reflected solely as reductions of KapStone Kraft’s equity
in Buyer.

 

Section 1.4.                                Payments and Computations, Etc.

 

All amounts to be paid or deposited by the Buyer hereunder shall be paid or
deposited in accordance with the terms hereof on the day when due in immediately
available funds to an account of the Servicer, for the account of the applicable
Originators, designated from time to time by the Servicer or as otherwise
directed by the Servicer.  The Servicer shall pay funds so received to the
applicable Originator entitled thereto, in cash or by way of credit to the
appropriate intercompany account.  In the event that any payment owed by any
Person hereunder becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day.  If any Person fails
to pay any amount hereunder when due, such Person agrees to pay, on demand,
interest accrued at the Default Rate in respect thereof until paid in full;
provided, however, that the Default Rate shall not at any time exceed the
maximum rate permitted by applicable law.  All computations of interest payable
hereunder shall be made on the basis of a year of 360 days (or, if the Default
Rate is calculated by reference to the prime rate or the Federal Funds Rate, 365
or 366 days) for the actual number of days (including the first but excluding
the last day) elapsed.

 

Section 1.5.                                Transfer of Records.

 

In connection with any sale or contribution of Receivables hereunder, each
Originator hereby contributes, sells, transfers, assigns and otherwise conveys
to the Buyer all of its right and title to and interest in the Records relating
to the Receivables sold or contributed hereunder, but solely to the extent
related to the such Receivables, without the need for any further documentation
in connection with such sale or contribution.  In connection with such transfer,
each Originator hereby grants to each of the Buyer, the Administrative Agent and
the Servicer an irrevocable, non-exclusive license to use, without royalty or
payment of any kind, all software used by such Originator to account for the
Receivables, to the extent necessary to administer the Receivables, whether such
software is owned by the applicable Originator or is owned by others and used by
any Originator under license agreements with respect thereto; provided, however,
that so long as the Records maintained in any software the license or sublicense
of which hereunder would require the consent of the applicable licensor can be
exported to Excel, such software (the “Excluded Software”) shall not be included
in the license granted in this Section 1.5(a).  The license granted hereby shall
be irrevocable until the payment in full of the Aggregate Unpaids (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted), and shall automatically terminate on the date this
Agreement terminates in accordance with its terms.

 

6

--------------------------------------------------------------------------------


 

Section 1.6.                                Characterization.

 

If, notwithstanding the intention of the parties expressed in Section 1.1(c),
any transfer by any Originator to the Buyer of Receivables hereunder shall be
characterized in any manner other than a true sale or true contribution or such
transfer for any reason shall be ineffective or unenforceable, then this
Agreement shall be deemed to constitute a security agreement under the
applicable UCC and other applicable law.  For this purpose and without being in
derogation of the parties’ intention that each transfer shall constitute a true
sale or true contribution and absolute assignment thereof, each of the
Originators hereby grants to the Buyer a security interest in all of such
Originator’s right, title and interest in, to and under the Receivables Assets
and all proceeds thereof, whether existing as of the close of business on the
Initial Cutoff Date or thereafter arising through and including the Termination
Date (collectively, the “Originator Collateral”), to secure the prompt and
complete payment of a loan deemed to have been made by the Buyer to each
Originator in an amount equal to the aggregate Purchase Price for the Purchased
Receivables originated by such Originator (and, in the case of KapStone Kraft,
the Purchase Price that would have been payable for its Contributed Receivables
had they not been contributed to the Buyer’s capital), together with all other
obligations of such Originator hereunder, which security interest, each of the
Originators hereby represents and warrants, is valid, duly perfected and prior
to all Adverse Claims.  The Buyer and its assigns shall have, in addition to the
rights and remedies which they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.

 

Article II

 

Representations and Warranties

 

Section 2.1.                                Representations and Warranties of
Each of the Originators.

 

Each of the Originators hereby represents and warrants to the Buyer, solely as
to itself and its Originator Collateral, on the Closing Date and on each date on
which a Receivable of such Originator comes into existence prior to the
Termination Date:

 

(a)                                 Organization; Etc.  (i) Such Originator is
validly existing and in good standing under the laws of its jurisdiction of
organization; (ii) such Originator is duly qualified to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except for such jurisdictions where the failure to so
qualify would not have a Material Adverse Effect; (iii) such Originator is a
“registered organization” as defined in the UCC as in effect in its jurisdiction
of organization; and (iv) such Originator has the requisite corporate or limited
liability company power and authority to execute, deliver and perform its
obligations under each of the Transaction Documents to which it is a party. 
Such Originator’s jurisdiction of organization, organizational identification
number and federal employer identification number are correctly set forth in
Exhibit II attached hereto.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Authorization; No Conflict.  Such Originator
is duly authorized to execute, deliver and perform each Transaction Document to
which it is a party and to sell and/or contribute its Receivables and Related
Security pursuant hereto.  The execution, delivery and performance by such
Originator of each Transaction Document to which it is a party, and the sales
and contributions of Receivables Assets by such Originator hereunder, do not and
will not (i) require any consent or approval of any Governmental Authority
(other than any consent or approval which has been obtained and is in full force
and effect), (ii) conflict with (A) any provision of Law, (B) the Organic
Documents of such Originator or (C) any agreement, indenture, instrument or
other document material to the business of such Originator, or any judgment,
order or decree, which is binding upon such Originator or any of its properties
or (iii) require, or result in, the creation or imposition of any Adverse Claim
on any asset of such Originator (other than Adverse Claims in favor of the Buyer
and the Administrative Agent created pursuant to the Transaction Documents).

 

(c)                                  Validity and Binding Nature.  Each of this
Agreement and each other Transaction Document to which such Originator is a
party is the legal, valid and binding obligation of such Originator, enforceable
against such Originator in accordance with its terms, subject to bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.  No transaction contemplated
hereby requires compliance with any bulk sales act or similar law.

 

(d)                                 Litigation and Contingent Liabilities. 
Except as set forth in the Performance Guarantor’s reports on Forms 10-K, 10-Q
and 8-K filed with the SEC at least two Business Days prior to the Closing Date,
no litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to the knowledge of a
Responsible Employee of such Originator, threatened in writing against such
Originator or its Subsidiaries as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.

 

(e)                                  Taxes.  Except as disclosed on Schedule
2.1, such Originator and its Subsidiaries have timely filed all material tax
returns and reports required by law to have been filed by it and has paid all
taxes and governmental charges due and payable with respect to such return,
except any such taxes or charges which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books.

 

(f)                                   Accuracy of Information.  No written
information heretofore or hereafter furnished by such Originator to the Buyer or
any of its assigns for purposes of or in connection with this Agreement and the
transactions contemplated hereby, when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make such
information (taken as a whole) not materially misleading in light of the
circumstances under which made (it being recognized by the Buyer and its assigns
that any projections and forecasts provided by such Originator are based on good
faith estimates and assumptions believed by such Originator to be reasonable as
of the date of the applicable projections or assumptions and that actual results
during the period or periods

 

8

--------------------------------------------------------------------------------


 

covered by any such projections and forecasts may materially differ from
projected or forecasted results).

 

(g)                                  Regulation U.  Such Originator is not
engaged principally, or as one of its material activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.

 

(h)                                 Good Title.

 

(i)                                     Each Receivable sold or contributed by
such Originator to the Buyer hereunder constitutes an “account” or a “payment
intangible” (each, as defined in section 9-102 of the UCC of all applicable
jurisdictions).

 

(ii)                                  Immediately prior to its transfer
hereunder and upon the creation by such Originator of each of its Receivables
coming into existence after the Initial Cutoff Date, such Originator owns such
Receivable and has good and marketable title thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents and Permitted
Liens.

 

(i)                                     Perfection.

 

(i)                                     This Agreement creates a valid and
continuing security interest (as defined in the UCC) in all right, title and
interest of such Originator in the Originator Collateral of such Originator in
favor of the Buyer, which security interest is prior to all other Adverse Claims
and is enforceable as such as against creditors of and purchasers from such
Originator.

 

(ii)                                  There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Buyer’s
ownership interest and security interest (as defined in the UCC) in the
Originator Collateral of such Originator.

 

(j)                                    Liens. Other than the security interest
granted to the Buyer pursuant to this Agreement and the security interest that
secures the Senior Credit Agreement which is released simultaneously with each
sale or contribution hereunder, none of the Originators has pledged, assigned,
sold, granted a security interest or other Adverse Claim in, or otherwise
conveyed, any of the Originator Collateral, other than Permitted Liens.

 

(k)                                 Places of Business and Locations of
Records.  Such Originators’ principal place(s) of business, chief executive
office and the offices where such Originator keeps all of its Records are
located at the address(es) listed on Exhibit II attached hereto (as such
Exhibit II may be updated from time to time by written notice to the Buyer and
in accordance with the Purchase Agreement) or such other locations of which the
Buyer has been notified in accordance with Section 4.2(a) in jurisdictions where
all action required by Section 4.2(a) has been taken and completed.

 

9

--------------------------------------------------------------------------------


 

(l)                                     Collections.  The names and addresses of
all Collection Banks, together with the account numbers of its Collection
Accounts at each Collection Bank and the post office box number of each
Lock-Box, are listed on Exhibit III attached hereto (as such Exhibit III may be
updated from time to time by written notice to the Buyer and in accordance with
the Purchase Agreement).  Each of the Collection Accounts listed on Exhibit III
(other than the International Wires Account) has been opened in or transferred
into the Buyer’s name.  Such Originator has not granted any Person, other than
the Buyer (and its assigns), as contemplated by this Agreement, dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.  Such Originator has complied with the terms of
each Control Agreement to which it is a party, and not made changes (without the
prior written consent of the Administrative Agent) to any Control Agreement to
which such Originator is a party.  All Obligors in respect of such Originator’s
Receivables have been directed by the Servicer or such Originator to make
payments on their Receivables to a Lock-Box or Collection Account listed on
Exhibit III attached hereto.

 

(m)                             Names.  The name in which such Originator has
executed this Agreement is identical to its name as indicated on the public
record of its jurisdiction of organization (as contemplated by § 9-503(a)(1) of
the UCC) and in the past five (5) years, it has not used any corporate or
limited liability company names, trade names or assumed names other than the
name in which it has executed this Agreement and as listed on Exhibit II
attached hereto (as such Exhibit II may be updated from time to time by written
notice to the Buyer and in accordance with the Purchase Agreement).

 

(n)                                 Ownership of the Buyer.  KapStone Kraft
owns, directly or indirectly, 100% of the issued and outstanding Equity
Interests of the Buyer, free and clear of any Adverse Claim (subject to
Section 4.2(i)), other than Adverse Claims securing the obligations under the
Senior Credit Agreement and any credit facility refinancing of the Senior Credit
Agreement).  Such Equity Interests are validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of the Buyer.

 

(o)                                 Not an Investment Company.  Such Originator
is not required to be registered as an “investment company” as defined in the
Investment Company Act of 1940, as amended, or any successor statute.

 

(p)                                 Compliance with Credit and Collection
Policy.  Such Originator has complied with the Credit and Collection Policy in
all material respects with regard to each Receivable originated by it and the
related Contract.

 

(q)                                 Fair Value.  With respect to each Receivable
purchased hereunder from such Originator by the Buyer, (i) the consideration
received by such Originator represents adequate consideration and fair and
reasonably equivalent value for such Purchased Receivable as of the date of its
acquisition hereunder and (ii) such consideration is not less than the fair
market value of such Purchased Receivable as of the date of its acquisition
hereunder.  With respect to each Receivable contributed hereunder by KapStone
Kraft to the Buyer, (i) the consideration received by KapStone Kraft represents
adequate consideration

 

10

--------------------------------------------------------------------------------


 

and fair and reasonably equivalent value for such Contributed Receivable as of
the date of its contribution hereunder and (ii) such consideration is not less
than the fair market value of such Contributed Receivable as of the date of its
contribution hereunder.

 

(r)                                    Enforceability of Contracts.  Each
Contract with respect to each Receivable originated by such Originator is
effective to create, and has created, a valid and binding obligation of the
related Obligor to pay the Outstanding Balance of such Receivable created
thereunder and any accrued interest thereon, enforceable against such Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

(s)                                   Eligible Receivables.  Each Receivable
originated by such Originator that is identified as an Eligible Receivable on
any Purchase Report was an Eligible Receivable on the date it was acquired from
such Originator hereunder, and the Outstanding Balance of each such Eligible
Receivable as of the end of the Calculation Period covered by such Purchase
Report was accurately set forth on such Purchase Report.

 

(t)                                    Accounting.  In its stand-alone financial
statements and unconsolidated worksheets, such Originator accounts for the
transactions contemplated by this Agreement as true sales of the Receivables to
the Buyer and/or as contributions of the Receivables to the Buyer’s equity
capital and not as loans secured thereby.

 

(u)                                 No Material Adverse Effect.  Since June 30,
2014, no event, change or condition has occurred that (individually or in the
aggregate) has had, or could reasonably be expected to have, a Material Adverse
Effect.

 

(v)                                 No Termination Event.  No event has occurred
and is continuing and no condition exists, or could result from any sale or
contribution hereunder or from the application of the proceeds therefrom, that
constitutes a Termination Event.

 

(w)                               OFAC.  Neither such Originator, nor any of its
Subsidiaries, or, to the knowledge of such Originator or such Subsidiary, any
director, officer, employee, agent, affiliate or representative thereof is an
individual or entity currently the subject of any Sanctions, nor is such
Originator or any of its Subsidiaries located, organized or resident in a
country or territory that is the subject of Sanctions.

 

(x)                                 Compliance with Senior Credit Agreement. 
After giving effect to each sale and, as applicable, contribution of Receivables
by such Originator hereunder, such Originator is in compliance with
Section 7.05(b)(iv)(B) of the Senior Credit Agreement (or any successor
provision applicable to any securitization of its Receivables).

 

11

--------------------------------------------------------------------------------


 

Article III

 

Conditions of Purchase

 

Section 3.1.                                Conditions Precedent to Closing.

 

The effectiveness of this Agreement is subject to the conditions precedent that
(a) the Buyer shall have received on or before the Closing Date those documents
listed on Schedule A attached hereto and (b) all of the conditions to the
effectiveness of the Purchase Agreement shall have been satisfied or waived in
accordance with the terms thereof.

 

Section 3.2.                                Conditions Precedent to Subsequent
Payments.

 

The Buyer’s obligation to pay for any Purchased Receivable or accept the
contribution of any Contributed Receivable coming into existence after the
Initial Cutoff Date shall be subject to the conditions precedent that: (a) the
Facility Termination Date shall not have occurred under the Purchase Agreement;
and (b) on the date such Receivable came into existence, the following
statements shall be true (and acceptance of the proceeds of any payment for such
Receivable shall be deemed a representation and warranty by each of the
Originators that such statements are then true):

 

(i)                                     the representations and warranties set
forth in Article II are true and correct in all material respects on and as of
the date such Receivable came into existence as though made on and as of such
date (except to the extent such representations and warranties refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date); and

 

(ii)                                  no Termination Event is continuing.

 

Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under a Subordinated Note, by offset of amounts owed to the
Buyer and/or by offset of capital contributions), title to such Receivable and
the other related Receivables Assets shall vest in the Buyer, whether or not the
conditions precedent to the Buyer’s obligation to pay for such Receivable were
in fact satisfied.  The failure of any of the Originators to satisfy any of the
foregoing conditions precedent, however, shall give rise to a right of the Buyer
to rescind the related purchase and direct the applicable Originator to pay to
the Buyer an amount equal to the Purchase Price payment that shall have been
made with respect to any Receivables related thereto.

 

12

--------------------------------------------------------------------------------


 

Article IV

 

Covenants

 

Section 4.1.                                Affirmative Covenants of Each of the
Originators.

 

Until the date on which this Agreement terminates in accordance with its terms,
each of the Originators hereby covenants as set forth below:

 

(a)                                 Additional Information.  Such Originator
will maintain, for itself and each of its Subsidiaries, proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities, and will furnish or
cause to be furnished to the Buyer (or its assigns) promptly, from time to time,
such information, documents, records or reports relating to the Receivables
originated by such Originator or the condition or operations, financial or
otherwise, of such Originator as the Buyer (or its assigns) may from time to
time reasonably request in order to protect the interests of the Buyer (and its
assigns) under or as contemplated by this Agreement.

 

(b)                                 Notices.  Such Originator will furnish to
the Buyer (and its assigns) each of the following:

 

(i)                                     Copies of Notices under Control
Agreements.  Promptly upon its receipt from any Collection Bank under any
Control Agreement to which such Originator is a party of (A) any notice of
default or (B) any demand for reimbursement which is not covered by available
funds in the applicable Collection Accounts, a copy of the same.

 

(ii)                                  Adoption of a New Credit and Collection
Policy.  In the event such Originator adopts a Credit and Collection Policy
which could reasonably be expected to adversely impact the Receivables of such
Originator in any material respect, at least ten (10) Business Days prior to the
effectiveness of any such adoption, a copy of such Originator’s proposed new
Credit and Collection Policy, together with a request for the Buyer’s (and the
Administrative Agent’s, as the Buyer’s assignee) consent thereto (which consent
will not be unreasonably withheld or delayed but which consent, may be
conditioned upon changes to the ratios, reserves or Concentration Limits set
forth in the Purchase Agreement to the extent such items are impacted by such
change.

 

(iii)                               Termination Events or Unmatured Termination
Events.  Promptly upon learning of the occurrence of any Termination Event or
Unmatured Termination Event, a statement of a Responsible Employee describing
the same and, if applicable, the steps being taken with respect thereto.

 

(c)                                   Compliance with Laws and Preservation of
Existence.  Such Originator will comply with all applicable Laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to comply is not reasonably likely
to result in a Material Adverse Effect.  Such Originator will do or cause to be
done all things reasonably necessary to preserve, renew and maintain its legal
existence,

 

13

--------------------------------------------------------------------------------


 

rights, franchises and privileges in the jurisdiction of its organization, and
qualify and remain qualified in good standing as a foreign entity in each
jurisdiction where its business is conducted, except where the failure to do so
would not result in a Material Adverse Effect; provided that such Originator may
liquidate or dissolve if it is determined in good faith that such liquidation or
dissolution is in its best interests and is not materially disadvantageous to
the Buyer or its assigns, and such Originator’s assets and property (including
revenues) are transferred to another Originator.

 

(d)                                 Audits.  Each of the Originators will, from
time to time during regular business hours as reasonably requested by the Buyer
(or the Administrative Agent), upon at least five (5) Business Days’ prior
written notice and at its sole cost, permit the Buyer (and the Administrative
Agent) or their respective agents or representatives (i) to examine and make
copies of and abstracts from all Records in its possession or under its control
relating to the Receivables and the Related Security, including, without
limitation, the related Invoices and Contracts, and (ii) to visit its offices
and properties for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to its financial condition or the
Receivables and the Related Security or its performance under any of the
Transaction Documents or its performance under the Contracts and, in each case,
with any of its officers or employees having knowledge of such matters (each
such visit, a “Review”); provided that, so long as no Termination Event has
occurred and is continuing, the Originators shall only be responsible for the
costs and expenses of one (1) such Review in any one Contract Year.

 

(e)                                  Keeping and Marking of Records and Books.

 

(i)                                     Each of the Originators will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable).  Each of
the Originators will give the Buyer (or its assigns) notice of any change in the
administrative and operating procedures referred to in the previous sentence.

 

(ii)                                  Each of the Originators will upon the
reasonable request of the Buyer (or its assigns) following the occurrence and
during the continuance of a Termination Event hereunder: (1) mark each Contract
with a legend describing the Buyer’s ownership interest in the Receivables and
further describing security interest in the Receivables of the Administrative
Agent (on behalf of the Purchasers), or (2) deliver to the Buyer (or its
assigns) all Contracts (including, without limitation, all multiple originals of
any such Contract) relating to the Receivables that are in any of the
Originators’ possession.

 

(f)                                   Compliance with Contracts and Credit and
Collection Policy.  Such Originator will (i) timely and fully perform and comply
in all material respects with all provisions, covenants and other promises
required to be observed by it under the Contracts

 

14

--------------------------------------------------------------------------------


 

related to the Receivables, and (ii) not take any action inconsistent in any
material respect with the Credit and Collection Policy in regard to any
Receivable and the related Contract.

 

(g)                                  [Reserved].

 

(h)                                 Separateness.  Such Originator acknowledges
that the Administrative Agent and the Purchasers are entering into the
transactions contemplated by the Purchase Agreement in reliance upon the Buyer’s
identity as a legal entity that is separate from the Performance Guarantor, any
of the Originators and any of their Affiliates.  Therefore, from and after the
date of execution and delivery of this Agreement, such Originator will not take
any action inconsistent with the “separateness covenants” set forth in
Section 5.1(i) of the Purchase Agreement.

 

(i)                                     Collections.  In the event any payments
relating to Receivables Assets are remitted directly to such Originator, it will
remit (or will cause all such payments to be remitted) directly to a Collection
Bank and deposited into a Collection Account within one (1) Business Day
following identification thereof and, at all times prior to such remittance, it
will itself hold or, if applicable, will cause such payments to be held for the
exclusive benefit of the Buyer and its assigns.  Such Originator will transfer
exclusive ownership, dominion and control of each Lock-Box and Collection
Account (other than the International Wires Account) into the Buyer’s name and
shall not grant the right to take dominion and control of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to the Buyer (or its assigns) as contemplated by this
Agreement and the Purchase Agreement.

 

(j)                                    Taxes.  Each Originator will pay, prior
to delinquency, all taxes and other governmental charges against it or any
collateral, as well as claims of any kind which, if unpaid, could become an
Adverse Claim on any of its property; provided that the foregoing shall not
require any Originator or its Subsidiaries to pay any such tax or charge so long
as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP and, in the case of a claim which could become
an Adverse Claim on any Originator Collateral, such contest proceedings shall
stay the foreclosure of such Adverse Claim or the sale of any portion of the
Originator Collateral to satisfy such claim.

 

Section 4.2.                                Negative Covenants of the Each of
the Originators.

 

Until the date on which this Agreement terminates in accordance with its terms,
each of the Originators hereby covenants that:

 

(a)                                 Change in Name, Jurisdiction of
Incorporation, Offices and Records.  It will not change (i) its name as it
appears in the official public record in the jurisdiction of its incorporation
(as contemplated by Section 9-503(a)(1) of the UCC), (ii) its status as a
“registered organization” (within the meaning of Article 9 of any applicable
enactment of the UCC), (iii) its organizational identification number, if any,
issued by its jurisdiction of incorporation, or (iv) its jurisdiction of
organization unless it shall have: (A) given the

 

15

--------------------------------------------------------------------------------


 

Buyer (or its assigns) at least ten (10) days’ prior written notice thereof;
(B) at least three (3) Business Days prior to such change, delivered to the
Buyer (or its assigns) all financing statements, instruments and other documents
reasonably requested by the Buyer (or its assigns) in connection with such
change or relocation and (C) solely if requested by the Buyer or the
Administrative Agent, as the Buyer’s assign, caused an opinion of counsel
reasonably acceptable to the Buyer and its assigns to be delivered to the Buyer
and its assigns that the Buyer’s security interest is perfected and of first
priority, such opinion to be in form and substance similar to the related
opinion delivered on the Closing Date and otherwise reasonably acceptable to the
Buyer and its assigns.

 

(b)                                 Change in Payment Instructions to Obligors. 
It will not add or terminate any bank as a Collection Bank, or make any change
in the instructions to Obligors of Receivables regarding payments to be made to
any Lock-Box or Collection Account, unless the Buyer (or its assigns) shall have
received, (i) at least twenty (20) days before the proposed effective date
therefor, written notice of such addition, termination or change, and (ii) with
respect to the addition of a Collection Account, an executed Control Agreement
with respect to the new Collection Account prior to depositing any Collections
therein; provided, however, that it may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing Lock-Box that clears through a Collection Account
subject to a Control Agreement or to another existing Collection Account that is
subject to a Control Agreement.

 

(c)                                  Modifications to Contracts.  Except as
otherwise permitted in its capacity as Servicer pursuant to the Purchase
Agreement, it will not extend, amend or otherwise modify the payment terms of
any Receivable or any Contract related to such Receivable in any material
respect other than in accordance with the Credit and Collection Policy.

 

(d)                                 Sales, Liens.  Other than the ownership and
security interests contemplated by the Transaction Documents, it will not sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, or create or suffer to exist any Adverse Claim upon
(including, without limitation, the filing of any financing statement) or with
respect to, any Receivables Asset, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of a security interest therein in favor of the Buyer provided for
herein), and it will defend the right, title and interest of the Buyer in, to
and under any of the foregoing property, against all claims of third parties
claiming through or under it.

 

(e)                                  Accounting for Purchase.  It will not
account for or treat (whether in financial statements or otherwise) the
transactions contemplated hereby in any manner other than the sale and/or
contribution and absolute assignment of the Receivables and the Related Security
by it to the Buyer or in any other respect account for or treat the transactions
contemplated hereby in any manner other than as a sale and/or contribution and
absolute assignment of the Receivables and the Related Security by it to the
Buyer (except to the extent that such transactions are not recognized on account
of consolidated financial reporting in accordance with GAAP).

 

16

--------------------------------------------------------------------------------


 

(f)                                   Use of Proceeds.  Such Originator will not
use the proceeds of any sale of Receivables hereunder, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying” any Margin Stock.

 

(g)                                  Deposits to Lock-Boxes and Collection
Accounts.  Such Originator will not knowingly deposit or otherwise credit to any
Collection Account or Lock-Box any cash or cash proceeds other than Collections.

 

Article V

 

Termination Events

 

Section 5.1.                                Termination Events.

 

The occurrence of any one or more of the following events shall constitute a
Termination Event:

 

(a)                                 Any representation, warranty, certification
or statement made or deemed made by any of the Originators or the Performance
Guarantor in any Transaction Document to which it is a party or in any other
document delivered pursuant thereto shall prove to have been false or misleading
in any material respect when made or deemed made; provided that to the extent
such false or misleading representation occurs under any of Section 2.1(h)(ii),
Section 2.1(i), Section 2.1(j), Section 2.1(p), Section 2.1(q),
Section 2.1(r) or Section 2.1(s), no Termination Event shall occur under this
Section 5.1(a) if a Purchase Price Credit is granted and realized upon or paid
in cash as provided in Section 1.3.

 

(b)                                 Any of the Originators shall fail to make
any payment or deposit required hereunder when due and such failure shall
continue for three (3) days.

 

(c)                                  Any of the Originators shall fail to
perform any covenant contained in Section 4.2 when due and such failure shall
continue for five (5) Business Days.

 

(d)                                 (i) Any of the Originators or the
Performance Guarantor shall fail to perform or observe the covenant contained in
Section 1.1(b) when due, and such failure continues unremedied for one
(1) Business Day, or (ii) any of the Originators or the Performance Guarantor
shall fail to perform or observe any other term, covenant or agreement under any
of the Transaction Documents, and (except as provided in Section 5.1(a), 5.1(b),
5.1(c) or 5.1(d)(i)) such failure continues unremedied for thirty (30) days from
the date that is the earlier of (A) notice thereof to the applicable Originator
or the Performance Guarantor, as the case may be, by any Person and
(B) knowledge thereof by a Responsible Employee of the applicable Originator or
the Performance Guarantor.

 

(e)                                  An Event of Bankruptcy shall occur with
respect to any of the Originators or the Performance Guarantor.

 

17

--------------------------------------------------------------------------------


 

(f)                                   (i) Any material provision of the
Performance Undertaking shall cease to be in full force and effect, or (ii) the
Performance Guarantor contests in any manner the validity or enforceability of
any provision thereof, or denies that it has any or further liability or
obligation thereunder, or purports to revoke, terminate or rescind any provision
thereof.

 

(g)                                  The Internal Revenue Service shall file
notice of a lien pursuant to Section 6323 of the Code with respect to amounts in
excess of $1,000,000 with regard to any of the Receivables or Related Security
and such Lien shall not have been released or fully-secured with cash pledged to
the Buyer (or its assigns) within thirty (30) days.

 

(h)                                 The PBGC shall file notice of a lien with
respect to an amount in excess of $1,000,000 pursuant to Section 4068 of ERISA
with respect to any of the Receivables or Related Security and such Lien shall
not have been released or fully-secured with cash pledged to the Buyer (or its
assigns) within thirty (30) days.

 

Section 5.2.                                Remedies.

 

Upon the occurrence and during the continuation of a Termination Event, the
Buyer may take any of the following actions: declare the Termination Date to
have occurred, whereupon the Termination Date shall forthwith occur, without
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each of the Originators; provided, however, that upon the occurrence
of an Event of Bankruptcy with respect to any of the Originators or the
Performance Guarantor, or of an actual or deemed entry of an order for relief
with respect to any of the Originators or the Performance Guarantor, under the
Federal Bankruptcy Code, the Termination Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each of the Originators, and to the fullest extent permitted by
applicable Law, the Default Fee shall accrue with respect to any amounts then
due and owing by any of the Originators to the Buyer.  The aforementioned rights
and remedies shall be without limitation and shall be in addition to all other
rights and remedies of the Buyer and its assigns otherwise available under any
other provision of this Agreement, by operation of law, at equity or otherwise,
all of which are hereby expressly preserved, including, without limitation, all
rights and remedies provided under the UCC, all of which rights shall be
cumulative.  For the avoidance of doubt, the occurrence of the Termination Date
shall result in the termination of sales and contributions of the Receivables
Assets under this Agreement, and shall not accelerate or permit the Buyer, the
Administrative Agent or any Purchaser to accelerate, the due date for any amount
payable under any Receivable or under this Agreement.

 

Article VI

 

Indemnification

 

Section 6.1.                                Indemnities by the Each of the
Originators.

 

Without limiting any other rights that the Buyer may have hereunder or under
applicable Law but without duplication of any Purchase Price Credit that is paid
in cash to or actually used to reduce Purchase Price payable by the Buyer, each
of the Originators hereby agrees to

 

18

--------------------------------------------------------------------------------


 

indemnify (and to pay, within thirty (30) days after receipt of a reasonably
detailed invoice, to) the Buyer, the Administrative Agent, the Purchasers, and
their respective Related Parties (each of the foregoing, an “Indemnified Party”)
from and against any and all damages, losses, claims, Taxes, liabilities, costs,
reasonable expenses and for all other amounts payable, including reasonable fees
and disbursements of external counsel (including local counsel) to the
Indemnified Parties, incurred by any of them or asserted against any Indemnified
Party by any third party or by any Originator arising out of or as a result of
this Agreement or the acquisition, either directly or indirectly, by the Buyer
of the Receivables (all of the foregoing being collectively referred to as
“Indemnified Amounts”), excluding, however, in all of the foregoing instances:

 

(a)                                 Indemnified Amounts to the extent a final
and non-appealable judgment of a court of competent jurisdiction holds that such
Indemnified Amounts (i) resulted from the fraud, gross negligence or willful
misconduct on the part of such Indemnified Party or any of its Related
Indemnified Parties or (ii) resulted from a claim brought by any Originator
against an Indemnified Party for a material breach of such Indemnified Party’s
or any Related Indemnified Party’s obligations hereunder or under any other
Transaction Document, if such Originator has obtained a final and non-appealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction;

 

(b)                                 Indemnified Amounts to the extent the same
includes losses in respect of Receivables that are uncollectible on account of
the insolvency, bankruptcy or lack of creditworthiness or financial inability or
unwillingness to pay (other than a dispute giving rise to a Purchase Price
Credit) of the related Obligor; or

 

(c)                                  Excluded Taxes;

 

provided, however, that nothing contained in this sentence shall limit the
liability of any of the Originators or limit the recourse of the Buyer to any of
the Originators for amounts otherwise specifically provided to be paid by the
applicable Originator under the terms of this Agreement, and provided, further,
that none of the Originators shall have an obligation to reimburse any
Indemnified Party for Indemnified Amounts unless such Indemnified Party, if
requested, provides the applicable Originator with an undertaking in which such
Indemnified Party agrees to refund and return any and all amounts paid by the
applicable Originator to such Indemnified Party in respect of any amounts
described in the foregoing clauses (a), (b) and (c).  Without limiting the
generality of the foregoing indemnification, but subject in each case to clauses
(a), (b) and (c) above, any of the Originators shall indemnify the Buyer for
Indemnified Amounts relating to or resulting from:

 

(i)                                     any representation or warranty made by
any of the Originators (or any officers of such Originators) under or in
connection with any Purchase Report, this Agreement, any other Transaction
Document or any other information or report delivered by the applicable
Originator pursuant hereto or thereto for which the Buyer has not received a
Purchase Price Credit that shall have been false or incorrect when made or
deemed made;

 

19

--------------------------------------------------------------------------------


 

(ii)                                  the failure by any Originator to comply
with any applicable Law with respect to any Receivable, Invoice or Contract
related thereto, or the nonconformity of any Receivable, Invoice or Contract
included therein with any such applicable Law or any failure of any Originator
to keep or perform any of its obligations, express or implied, with respect to
any Contract;

 

(iii)                               any failure of any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document (subject to applicable grace
periods);

 

(iv)                              any products liability, environmental
liability, personal injury or damage, suit or other similar claim arising out of
or in connection with merchandise, insurance or services that are the subject of
any Contract or any Receivable;

 

(v)                                 any dispute, claim, offset or defense (other
than discharge in bankruptcy of the Obligor) of the Obligor to the payment of
any Receivable (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or service related
to such Receivable or the furnishing or failure to furnish such merchandise or
services;

 

(vi)                              the commingling of Collections of Receivables
at any time by any Originator or any of its Affiliates with other funds;

 

(vii)                           any investigation, litigation or proceeding
related to or arising from this Agreement or any other Transaction Document, the
transactions contemplated hereby, the use of the proceeds of any sale hereunder,
the ownership of the Receivables or any other investigation, litigation or
proceeding relating to any Originator in which any Indemnified Party becomes
involved as a result of any of the transactions contemplated hereby;

 

(viii)                        any Event of Bankruptcy with respect to any
Originator or the Performance Guarantor;

 

(ix)                              any failure to vest in the Buyer legal and
equitable title to, and ownership of, the Receivables and the Collections, and
all of any Originators’ right, title and interest in the Related Security
associated with the Receivables, in each case, free and clear of any Adverse
Claim (except as created by the Transaction Documents);

 

(x)                                 the failure to have filed, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or other applicable Laws with respect to any
Originator Collateral with respect thereto, and the proceeds of any thereof,
whether at the time of its acquisition or at any subsequent time, except to the
extent such failure or delay is caused by the Buyer or its assigns;

 

20

--------------------------------------------------------------------------------


 

(xi)                              any action or omission by any Originator which
reduces or impairs the rights of the Buyer with respect to any Originator
Collateral or the value of any Receivable;

 

(xii)                           any attempt by any Person to void any sale or
contribution hereunder under statutory provisions or common law or equitable
action; and

 

(xiii)                        the failure of any Receivable reflected as an
Eligible Receivable on any Purchase Report to be an Eligible Receivable at the
time acquired by the Buyer.

 

To the fullest extent permitted by applicable Law, none of the Originators, the
Buyer and the Indemnified Parties shall assert and each Originator, the Buyer
and each Indemnified Party (by its acceptance of the benefits of the indemnity
provided herein) hereby waives any claim against each other such Person on any
theory of liability for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any other Transaction Document.  The provisions of
this Section 6.1 shall survive termination of this Agreement and the Purchase
Agreement.

 

Section 6.2.                                Other Costs and Expenses.

 

The Originators shall pay (a) all reasonable out-of-pocket expenses incurred by
the Administrative Agent (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Transaction Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (b) all out-of-pocket
expenses incurred by the Administrative Agent or any Purchaser (including the
fees, charges and disbursements of one primary outside counsel to the
Administrative Agent and the Purchasers taken as a whole, and, if necessary, one
local counsel in each relevant jurisdiction and special counsel and, in the
event of any actual or potential conflict of interest, one additional counsel
for each Purchaser subject to such conflict), in connection with the enforcement
or protection of its rights in connection with this Agreement and the other
Transaction Documents, including its rights under this Section.

 

Article VII

 

Miscellaneous

 

Section 7.1.                                Waivers and Amendments.

 

(a)                                 No failure or delay on the part of the Buyer
(or its assigns) in exercising any power, right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other further exercise thereof or
the exercise of any other power, right or remedy.  The rights and remedies
herein provided shall be cumulative and nonexclusive of any rights or remedies

 

21

--------------------------------------------------------------------------------


 

provided by Law.  Any waiver of this Agreement shall be effective only in the
specific instance and for the specific purpose for which given.

 

(b)                                 No provision of this Agreement or any
Subordinated Note may be amended, supplemented, modified or waived except in
writing signed by each of the Originators, the Buyer and the Administrative
Agent and, to the extent required under the Purchase Agreement, the Purchasers
or the Required Purchasers.

 

Section 7.2.                                Notices.

 

All communications and notices provided for hereunder shall be in writing
(including email, bank wire, or electronic facsimile transmission or similar
writing) and shall be given to the other parties hereto at the following address
or facsimile number:

 

1101 Skokie Blvd., Suite 300

Northbrook, IL 60062
Attention:  Chief Financial Officer

Facsimile:  (847)205-7551
Email:  andrea.tarbox@kapstonepaper.com

 

or at such other address or facsimile number as such Person may hereafter
specify for the purpose of notice to each of the other parties hereto.  Each
such notice or other communication shall be effective (a) if given by facsimile,
upon the receipt thereof, (b) if given by mail, three (3) Business Days after
the time such communication is deposited in the mail with first class postage
prepaid or (c) if given by electronic mail, upon delivery thereof to the last
known valid electronic mail address of the related recipient or (d) if given by
any other means, when received at the address specified in accordance with this
Section 7.2.

 

Section 7.3.                                Protection of Ownership Interests of
the Buyer.

 

(a)                                 From time to time, at its expense, each of
the Originators will take all necessary action to establish and maintain,
irrevocably in the Buyer: (i) legal and equitable title to the Receivables and
the Collections and (ii) all of such Originator’s right, title and interest in
the Related Security associated with the Receivables, in each case, free and
clear of any Adverse Claims other than Adverse Claims in favor of the Buyer (and
its assigns) and Permitted Liens.

 

(b)                                  At any time following the occurrence and
during the continuance of a Termination Event hereunder, the Buyer (or its
assigns) may, at the applicable Originator’s sole cost and expense, direct any
Originator to notify the Obligors of Receivables of the ownership interest of
the Buyer under this Agreement.

 

(c)                                  If, following the occurrence and during the
continuance of a Termination Event hereunder, any of the Originators fails to
perform any of its obligations hereunder, the Buyer (or its assigns) may (but
shall not be required to) perform, or cause performance of, such obligations,
and the Buyer’s (or such assigns’) costs and expenses incurred in

 

22

--------------------------------------------------------------------------------


 

connection therewith shall be payable by the Originators as provided in
Section 6.2.  Each of the Originators irrevocably authorizes the Buyer (and its
assigns) at any time and from time to time in the sole discretion of the Buyer
(or its assigns), and appoints the Buyer (and its assigns) as its
attorney(ies)-in-fact, to act on behalf of such Originator to file on behalf of
such Originator, as debtor, all financing statements, continuation statements
and amendments thereto or assignments thereof, and execute such other
instruments or notices, as may be reasonably necessary or desirable in the
Buyer’s (or its assigns’) sole discretion to perfect and to maintain the
perfection and priority of the interest of the Buyer in the Originator
Collateral.  This appointment is coupled with an interest and is irrevocable.

 

(d)                                 (i) Each of the Originators acknowledges and
agrees that it is not authorized to, and will not, file financing statements or
other filing or recording documents with respect to the Receivables Assets
(including any amendments thereto, or continuation or termination statements
thereof), without the express prior written approval by the Administrative Agent
(as the Buyer’s assignee), consenting to the form and substance of such filing
or recording document, and (ii) each of the Originators hereby approves,
authorizes and ratifies any filings or recordings made by or on behalf of the
Administrative Agent (as the Buyer’s assign) in connection with the perfection
of the ownership or security interests in favor of the Buyer or the
Administrative Agent (as the Buyer’s assign).

 

Section 7.4.                                Confidentiality.

 

(a)                                 Each of the Originators shall maintain and
shall cause each of its employees and officers to maintain the confidentiality
of the Fee Letter, except that any Originator and its officers and employees may
disclose such information to such Originator’s external accountants, consultants
and attorneys and as required by any applicable Law, Governmental Authority or
order of any judicial or administrative proceeding.

 

(b)                                 The Buyer shall maintain and shall cause
each of its employees and officers to maintain the confidentiality of this
Agreement and the other confidential or proprietary information with respect to
each of the Originators, the Obligors and their respective businesses obtained
by it in connection with the due diligence evaluations, structuring,
negotiating, execution and administration of the Transaction Documents, and the
consummation of the transactions contemplated herein and any other activities of
the Buyer arising from or related to the transactions contemplated herein
provided, however, that each of the Buyer and its employees and officers shall
be permitted to disclose such confidential or proprietary information: (i) to
the Administrative Agent and the initial Purchasers, (ii) to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing
who need to know such information and who are instructed to maintain the
confidentiality of such information in conformity with this Section 7.4, and
(iii) to the extent required pursuant to any applicable law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings with competent jurisdiction (whether or not having the
force or effect of law).

 

23

--------------------------------------------------------------------------------


 

Section 7.5.                                Bankruptcy Petition.

 

Each of the Originators covenants and agrees that, prior to the date that is two
years and one day after the payment in full of all outstanding obligations of
the Buyer under the Purchase Agreement, it will not institute against, or join
any other Person in instituting against, the Buyer, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

 

Section 7.6.                                Amounts to be paid by Buyer.

 

Notwithstanding anything in this Agreement to the contrary, the Buyer shall not
have any obligation to pay any amount required to be paid by it hereunder in
excess of any amount available to it after paying or making provision for the
payment of its obligations under the Purchase Agreement.  All payment
obligations of the Buyer hereunder are contingent on the availability of funds
in excess of the amounts necessary to pay its obligations under the Purchase
Agreement.

 

Section 7.7.                                No Setoff.

 

None of the Originators’ obligations under this Agreement shall be affected by
any right of setoff, counterclaim, recoupment, defense or other right the
applicable Originator may have against the Buyer, any of the Purchasers, the
Administrative Agent or any assignee, all of which setoff rights are hereby
waived by each of the Originators as against such obligations.

 

Section 7.8.                                CHOICE OF LAW.

 

THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW
WHICH SHALL APPLY HERETO, EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE
OWNERSHIP INTEREST OF THE BUYER IN ANY OF THE RECEIVABLES ASSETS IS GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

Section 7.9.                                CONSENT TO JURISDICTION.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY DOCUMENT EXECUTED BY ANY PARTY PURSUANT TO THIS AGREEMENT, AND
EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN

 

24

--------------------------------------------------------------------------------


 

INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO
(OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY OTHER PARTY HERETO IN THE
COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY PARTY HERETO
AGAINST ANY OTHER PARTY HERETO OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY ANY PARTY HEETO PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

Section 7.10.                         WAIVER OF JURY TRIAL.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, EACH OTHER
TRANSACTION DOCUMENT, ANY DOCUMENT EXECUTED BY ANY OF THE PARTIES HERETO
PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

 

Section 7.11.                         Integration; Binding Effect; Survival of
Terms.

 

(a)                                 This Agreement and each other Transaction
Document contain the final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof superseding all prior oral or written understandings.

 

(b)                                 This Agreement shall be binding upon and
inure to the benefit of each Originator, the Buyer and their respective
successors and permitted assigns (including any trustee in bankruptcy).  No
Originator may assign any of its rights and obligations hereunder or any
interest herein without the prior written consent of the Buyer.  The Buyer may
assign at any time its rights and obligations hereunder and interests herein to
any other Person without the consent of any of the Originators.  Without
limiting the foregoing, each Originator acknowledges that the Buyer, pursuant to
the Purchase Agreement, may assign to the Administrative Agent, for the benefit
of the Purchasers, its rights, remedies, powers and privileges hereunder and
that the Administrative Agent may further assign such rights, remedies, powers
and privileges to the extent permitted in the Purchase Agreement.  Each of the
Originators agrees that the Administrative Agent, as the assignee of the Buyer,
shall, subject to the terms of the Purchase Agreement, have the right to enforce
this Agreement and to exercise directly all of the Buyer’s rights and remedies
under this Agreement (including, without limitation, the right to give or
withhold any consents or approvals of the Buyer to be given or withheld
hereunder) and each of the Originators agrees to cooperate fully with the
Administrative Agent in the exercise of such rights and remedies.  This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms and shall remain in full force and effect
until terminated in

 

25

--------------------------------------------------------------------------------


 

accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any of the
Originators pursuant to Article II; (ii) the indemnification and payment
provisions of Article VI; and (iii) Section 7.5 shall be continuing and shall
survive any termination of this Agreement.

 

Section 7.12.                         Counterparts; Severability;
Section References.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement.  Delivery of an executed counterpart of a signature
page by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

 

Section 7.13.                         PATRIOT Act.

 

The Administrative Agent, as the Buyer’s assignee, hereby notifies each of the
Originators on behalf of the Purchasers that pursuant to the requirements of the
USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001)
(the “PATRIOT Act”), the Administrative Agent and the Purchasers may be required
to obtain, verify and record information that identifies each of the
Originators, which information includes the name, address, tax identification
number and other information regarding each of the Originators that will
allow the Administrative Agent and the Purchasers to identify each of the
Originators in accordance with the PATRIOT Act.  This notice is given in
accordance with the requirements of the PATRIOT Act. Each of the Originators
agrees to provide the Administrative Agent, from time to time prior to and after
the Closing Date, with all documentation and other information required by bank
regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.

 

<Signature pages follow>

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

 

as an Originator

 

 

 

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

 

Name: Andrea K. Tarbox

 

 

Title: Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

KAPSTONE CONTAINER CORPORATION,

 

 

as an Originator

 

 

 

 

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

 

Name: Andrea K. Tarbox

 

 

Title: Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

LONGVIEW FIBRE PAPER AND PACKAGING, INC., as an Originator

 

 

 

 

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

 

Name: Andrea K. Tarbox

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

KAPSTONE CHARLESTON KRAFT LLC,

 

 

as an Originator

 

 

 

 

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

 

Name: Andrea K. Tarbox

 

 

Title: Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

KAPSTONE PAPER AND PACKAGING CORPORATION, as Servicer

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name: Andrea K. Tarbox

 

Title: Vice President and Chief Financial Officer

 

 

 

 

 

KAPSTONE RECEIVABLES, LLC,

 

as the Buyer

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name: Andrea K. Tarbox

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

Exhibit I

 

Definitions

 

This is Exhibit I to the Agreement (as hereinafter defined).  As used in the
Agreement and the Exhibits and Schedules thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof).  If a capitalized term is used in the
Agreement, or any Exhibit or Schedule thereto, and is not otherwise defined
therein or in this Exhibit I, such term shall have the meaning assigned thereto
in Exhibit I to the Purchase Agreement (hereinafter defined).

 

“Administrative Agent” has the meaning specified in the Preliminary Statements.

 

“Agreement” has the meaning specified in the preamble.

 

“Available Cash” means, on any date of determination, cash available to the
Buyer from any source that is not required to be paid to or set aside for the
benefit of the Administrative Agent or the Purchasers on such date under the
Purchase Agreement.

 

“Buyer” has the meaning specified in the preamble.

 

“Calculation Period” means a calendar month.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collection Account” means any deposit account, concentration account or
lock-box clearing account into which Collections are deposited.

 

“Collection Bank” means any bank at which a Lock-Box or Collection Account is
maintained.

 

“Contract Year” means each period beginning on September 29 of a given year and
ending on September 28 of the immediately succeeding year while any Aggregate
Unpaids (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted) remain outstanding under the
Purchase Agreement or any Commitment is in effect thereunder.

 

“Contributed Value” means the Outstanding Balance of a Contributed Receivable.

 

“Contributed Receivables” has the meaning specified in Section 1.1(a).

 

“Contributed Receivables Assets” has the meaning specified in Section 1.1(a)

 

“Default Rate” means a per annum rate of interest equal to the Yield Rate
computed with the highest Applicable Margin.

 

33

--------------------------------------------------------------------------------


 

“Discount Factor” means a percentage calculated to provide the Buyer with a
reasonable return on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to the Buyer of financing its investment in the
Receivables during such period and (ii) the risk of nonpayment by the Obligors. 
Each of the Originators and the Buyer may agree from time to time and at any
time to change the Discount Factor based on changes in one or more of the items
affecting the calculation thereof, provided that any change to the Discount
Factor shall take effect as of the commencement of a Calculation Period, shall
apply only prospectively and shall not affect the Purchase Price payment made
prior to the Calculation Period during which each of the Originators and the
Buyer agree to make such change.  As of the date of this Agreement, the Discount
Factor is 3.00%.

 

“Effective Date” means September 29, 2014.

 

“Equity Interests” means Capital Securities and all warrants, options or other
rights to acquire Capital Securities, but excluding any debt security that is
convertible into, or exchangeable for, Capital Securities.

 

“Event of Bankruptcy” means, with respect to any Person, that such Person
becomes insolvent or generally fails to pay, or admits in writing its inability
or refusal to pay, debts as they become due; or such Person applies for,
consents to, or acquiesces in the appointment of a trustee, receiver or other
custodian for such Person or any property thereof, or makes a general assignment
for the benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for such
Person or for a substantial part of the property of any thereof and, unless such
Person is the Buyer, is not discharged within 60 days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
commenced in respect of such Person, and if such case or proceeding is not
commenced by such Person, it is consented to or acquiesced in by such Person,
or, unless such Person is the Buyer, remains for 60 days undismissed; such
Person takes any action to authorize, or in furtherance of, any of the
foregoing.

 

“Excluded Receivable” means any Receivable denominated in a currency other than
United States dollars.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Performance Guarantor and its
Subsidiaries, which period shall be the 12-month period ending on December 31 of
each year.  References to a Fiscal Year with a number corresponding to any
calendar year (e.g., “Fiscal Year 2014”) refer to the Fiscal Year ending on
December 31 of such calendar year.

 

“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

34

--------------------------------------------------------------------------------


 

“Initial Cutoff Date” means August 31, 2014.

 

“International Wires Account” means KapStone Kraft’s account number #4426578730
at Bank of America, N.A. or any account of similar function that replaces it.

 

“Invoice” means a written or electronic invoice, bill or statement of account
evidencing a Receivable, pursuant to or under which an Obligor shall be
obligated to pay for merchandise purchased or services rendered and including
all items and provisions incorporated or implied by applicable law, including,
without limitation, the relevant UCC.

 

“Law” means any international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and any applicable administrative
order, directed duty, request, license, authorization or permit of, or agreement
with, any Governmental Authority, in each case whether or not having the force
of law.

 

“Margin Stock” has the meaning assigned to this term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets or business of
the Performance Guarantor and the Originators taken as a whole, (b) a material
impairment of the ability of any Originator or the Performance Guarantor to
perform any of its respective obligations under any Transaction Document to
which it is a party, (c) a material adverse effect upon (i) any substantial
portion of the Originator Collateral or (ii) the legality, validity, binding
effect or enforceability against the Performance Guarantor or any Originator of
any Transaction Document to which it is a party, or (d) a material adverse
effect upon the rights and remedies of the Administrative Agent and the
Purchasers under any Transaction Document or their ability to enforce or
otherwise enjoy such rights and remedies.

 

“Monthly Settlement Date” means the 17th day of each month after the Effective
Date (or, if any such day is not a Business Day, the next succeeding Business
Day thereafter).

 

“Net Worth” means, as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (i) the aggregate
Outstanding Balance of the Receivables at such time, over (ii) the sum of
(A) the Aggregate Invested Amount outstanding at such time, plus (B) the
aggregate outstanding principal balance of the Subordinated Loans (including any
Subordinated Loan proposed to be made on the date of determination).

 

“OFAC” means The United States Department of the Treasury’s Office of Foreign
Assets Control.

 

“Organic Documents” means, for any Person, the documents for its formation and
organization, which, for example, (i) for a corporation are its articles of
incorporation, certificate of incorporation or other corporate charter document,
as applicable, and its bylaws, (ii) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (iii) for a

 

35

--------------------------------------------------------------------------------


 

limited liability company are its certificate of formation or organization and
its operating agreement, regulations or the like and (iv) for a trust is the
trust agreement, declaration of trust, indenture or bylaws under which it is
created.

 

“Original Balance” means, with respect to any Receivable coming into existence
after the date hereof, the Outstanding Balance of such Receivable on the date it
was created.

 

“Originators” has the meaning specified in the preamble.

 

“Originator Collateral” has the meaning specified in Section 1.6.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Payment Date” means each Business Day on which an Originator is open for
business.

 

“Performance Guarantor” means KapStone Paper and Packaging Corporation, a
Delaware corporation, and its successors.

 

“Purchase Agreement” has the meaning specified in the Preliminary Statements.

 

“Purchase Price” means, with respect to any sale of Purchased Receivables by an
Originator hereunder, the aggregate price to be paid by the Buyer to the
applicable Originator in accordance with Section 1.2 for the Purchased
Receivables Assets being sold to the Buyer, which price shall equal on any date
(i) the product of (A) the Outstanding Balance of the Purchased Receivables on
such date, multiplied by (B) one minus the Discount Factor in effect on such
date, minus (ii) any Purchase Price Credits to be credited against the Purchase
Price otherwise payable in accordance with Section 1.2.

 

“Purchase Price Credit” has the meaning specified in Section 1.3.

 

“Purchase Report” has the meaning specified in Section 1.1(b).

 

“Purchased Receivables” has the meaning specified in Section 1.1(a).

 

“Purchased Receivables Assets” has the meaning specified in Section 1.1(a).

 

“Purchasers” has the meaning specified in the Preliminary Statements.

 

“Receivable” means the indebtedness and other obligations owed (at the time it
arises, and before giving effect to any transfer or conveyance contemplated
under the Transaction Documents) to an Originator, whether constituting an
account, chattel paper, an instrument or a general intangible, arising from the
sale of goods or provision of services by such Originator and includes, without
limitation, the obligation to pay any Finance Charges with respect thereto. 
Debt and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, however, that in no
event

 

36

--------------------------------------------------------------------------------


 

shall the term “Receivable” include any Excluded Receivable.  Any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the Obligor or the applicable Originator
treats such indebtedness, rights or obligations as a separate payment
obligation.

 

“Related Parties” means, with respect to any Indemnified Party, (i) any
Subsidiary of such Indemnified Party, (ii) the respective directors, officers,
or employees of such Indemnified Party or any of its Subsidiaries, and (iii) the
respective agents, advisors or other representatives of such Indemnified Party
or any of its Subsidiaries, in the case of this clause (iii), acting on behalf
of or at the instructions of such Indemnified Party or such Subsidiary.

 

“Required Capital Amount” means, as of any date of determination, an amount
equal to the product of (a) 1.5 times the product of the highest three-month
rolling average Default Ratio during the 12 Calculation Periods ending on the
immediately preceding Cut-Off Date times the Default Horizon Ratio as of the
immediately preceding Cut-Off Date, each as determined from the most recent
Monthly Report received from the Servicer under the Purchase Agreement, and
(b) the Outstanding Balance of all Receivables as of such date, as determined
from the most recent Monthly Report or interim Monthly Report received from the
Servicer under the Purchase Agreement.

 

“Required Contributed Amount” means, as of any date of determination, the
amount, if any, by which the Purchase Price for all Receivables to be acquired
on such date exceeds the sum of (a) the funds available to the Buyer under the
Purchase Agreement on such date, and (b) the amount available to be borrowed by
the Buyer as Subordinated Loans hereunder on such date.

 

“Responsible Employee” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, director of risk or
controller of an Originator or the Performance Guarantor and any other officer
or employee of such Originator or the Performance Guarantor, as applicable, so
designated by any of the foregoing officers or employees in a notice to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Employee of an Originator or the Performance Guarantor shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Originator or the
Performance Guarantor, as applicable, and such Responsible Employee shall be
conclusively presumed to have acted on behalf of such Originator or the
Performance Guarantor, as applicable.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Senior Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of July 18, 2013 among KapStone Kraft, as borrower, KPPC and
certain subsidiaries of KapStone Kraft, as guarantors, the lenders from time to
time party thereto, and

 

37

--------------------------------------------------------------------------------


 

Bank of America, N.A., as administrative agent, swing line lender and letter of
credit issuer, as the same may be amended, restated, refinanced or otherwise
modified from time to time.

 

“Subordinated Loan” has the meaning specified in Section 1.2(b).

 

“Subordinated Note” means any promissory note in substantially the form of
Exhibit V as more fully described in Section 1.2, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

 

“Termination Date” means the earliest to occur of (i) the Facility Termination
Date (as defined in the Purchase Agreement), (ii) the Business Day immediately
prior to the occurrence of an Event of Bankruptcy with respect to any of the
Originators or the Performance Guarantor, (iii) the Business Day specified in a
written notice from the Administrative Agent as the Buyer’s assignee to any
Originator following the occurrence of any other Termination Event, and (iv) the
date which is 10 Business Days after the Buyer’s receipt of written notice from
the Originators that it wishes to terminate the facility evidenced by this
Agreement.

 

“Termination Event” has the meaning specified in Section 5.1.

 

“Transaction Documents” means, collectively, this Agreement, the Purchase
Agreement, the Fee Letter, the Control Agreements, the Subordinated Notes, the
Performance Undertaking and all of the other instruments, documents,
certificates and other agreements executed and delivered by any Originator or
the Performance Guarantor in connection with any of the foregoing, in each case,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

 

“UCC” mean, with respect to any jurisdiction, the Uniform Commercial Code as
from time to time in effect in such jurisdiction.

 

“Unmatured Termination Event” means an event which, with the passage of time or
the giving of notice, or both, could constitute a Termination Event.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.

 

38

--------------------------------------------------------------------------------